Title: To James Madison from John Tyler, 1 January 1817 [letter not found]
From: Tyler, John
To: Madison, James


        ¶ From John Tyler. Letter not found. 1 January 1817. “J. Tyler regrets, that owing to a previous engagement, he can not accept the President’s invitation to Dinner tomorrow.” Offered for sale as item 103 in William Reese Company, Archives & Manuscripts, Catalogue 331 (February 2016). Tyler, who would later become the tenth president of the United States, 1841–45, was elected to the Fourteenth Congress to replace John Clopton following the latter’s death in 1816.
      